Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/845,024, filed 4/9/2020, which is continuation of application 15/405,276, filed 1/12/2017, now U.S. Pat. No. 10,648,231.
Claims 21-28 are canceled in the preliminary amendment.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/2020 and 12/20/2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,648,231. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth an apparatus having a clutch to disengage a motor and a controller to track a cover position and track a motor position via an encoder(see claim 1 of the patent and application), the controller causing a cam follower to move in directions to engage and disengage a drive element(see claims 2-3 of the patent and application), the clutch includes a drive gear(see claim 4 of the patent and application), the controller is structured to monitor a position of the covering during movement of the covering by the motor and during manual movement of the covering(see claims 9 and 12 of the patent and claim 5 of the application), further including a braking element to resist movement of the drive element when said clutch disengages the motor, wherein at least one of a manual force or a motorized force overcomes the resistance(see claims 1 and 8 of the patent and claim 6 of the application), the controller is structured to: cause an elongated member of said clutch to move in the first direction to engage the motor with the drive element by coupling a keyed surface of the cam follower to a mating keyed surface of a drive gear attached to the drive element; cause the elongated member to move in the second direction opposite the first direction to disengage the motor by decoupling the keyed surface of the cam follower from the mating keyed surface of the drive gear; and cause the elongated member to stop the movement of the elongated member after the drive element is disengaged(see claim 9 of the patent and claim 7 of the application), the elongated member is coupled to the motor(see claim 10 of the patent and claim 8 of the application), the cam follower moves across a cammed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/